Name: Commission Regulation (EEC) No 1502/90 of 1 June 1990 amending Regulation (EEC) No 1767/82 as regards the adaptation of the free-at-frontier values and the adjustment of the specific import levies on certain cheeses for the 1990/91 milk year
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy;  agricultural policy
 Date Published: nan

 2. 6 . 90 Official Journal of the European Communities No L 141 /5 COMMISSION REGULATION J(EEC) No 1502/90 of 1 June 1990 amending Regulation (EEC) No 1767/82 as regards the adaptation of the free-at-frontier values and the adjustment of the specific import levies on certain cheeses for the 1990/91 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, provide for a minimum import price to be met ; whereas, as a consequence, such cheeses should be made exempt from the payment of the monetary compensatory amount ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 14 (7) thereof, HAS ADOPTED THIS REGULATION Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : Whereas, following the fall in the target price and the threshold prices for the 1990/91 milk year, Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (3), as last amended by Regulation (EEC) No 1 225/90 (4), should be amended accordingly ; whereas the amendments must take account of the appli ­ cation of the coefficient for reducing agricultural prices which affects the threshold prices and the free-at-frontier prices applicable from the beginning of the 1990/91 milk year as a result of the monetary realignment of 5 January 1990 : 1 . Article 8 ( 1 ) is replaced by the following : ' 1 . No monetary compensatory amount shall apply when the products specified in points (b), (c), (d), (g), (h), (i), (j), (m), (n), (o), (p), (s), (u) and (v) of Annex I are placed in free circulation.' 2. Points (m), (n), (o), (p), (u) and (v) of Annex I are replaced by the following : Whereas the concessions which the Community has granted to Turkey and Cyprus for imports into the Community of Haloumi and Tulum Peyniri cheeses CN code Description Countryof origin Import levy in ^cus per 100 kg net weight '(m) ex 0406 90 25 Tilsit , of a fat content not exceeding 48 % by weight, in the dry matter Romania Switzerland 67,71 (n) ex 0406 90 25 Tilsit, of a fat content exceeding 48 % by weight, in the dry matter Romania Switzerland 91,89 (o) ex 0406 90 29 Kashkaval Bulgaria Cyprus Hungary Israel Romania Turkey Yugoslavia 55,64 (') OJ No 1 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 378 , 27. 12 . 1989 , p , 1 . (') OJ No L 196, 5 . 7. 1982,- p. 1 . H OJ No L 120, 11 . 5 . 1990 , p . 56 . No L 141 /6 Official Journal of the European Communities 2. 6 . 90 CN code Description Countryof origin Import levy in ecus per 100 kg net weight (p) 0406 90 31 0406 90 50 Cheese of sheep's milk or buffalo milk, in containers containing brine, or in sheepskin or goatskin bottles Bulgaria Cyprus Hungary Israel Romania Turkey Yugoslavia 55,64 (u) ex 0406 90 86 Tulum Peyniri, of sheep's milk or buffalo milk, in individual plastic packs of a content not exceeding 10 kilograms Turkey 55,64 (v) ex 0406 90 50 ex 0406 90 89 Halloumi Cyprus 22,88 ' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 14 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission